Citation Nr: 9932496	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total schedular rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to 
January 1983.

This appeal arose from an April 1993 rating decision of the 
Montgomery, Alabama, Department of Veteran Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1995 and in November 1997 for 
further development.


REMAND

The appellant contends, in substance, that his service-
connected disabilities render him incapable of substantially 
gainful employment.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought on 
appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

In an October 1999 written statement, the veteran's 
representative requested that this case be remanded in order 
to fully comply with the requirements of the Board's November 
1997 remand.  Therefore, the Board finds that this case must 
again be remanded to the RO to ensure full compliance with 
the Board's remand instructions of November 1997.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated and remanded a Board decision because 
it failed to ensure that the RO achieved full compliance with 
specific instructions contained in a Board remand regarding 
scheduling of VA compensation examinations.

As the record reveals that in this case the August 1998 VA 
examiner apparently did not attempt to "identify the 
limitation of activity imposed by the veteran's service-
connected disabilities, viewed in relation to the medical 
history, considered from the point of view of the appellant 
working or seeking work, with a full description of the 
effects of disability upon the appellant's ordinary 
activity," the Medical Center personnel must attempt to 
comply with the requirements set forth in Instruction #2 of 
the Board's November 1997 remand.

The Board cannot say, based on the record before it, that the 
appellant here has not been harmed by the failure of the 
Medical Center personnel to comply with the remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, a third remand is required in this case.

The Board reminds the appellant that the requested 
examination is being scheduled to assist VA in properly 
adjudicating his claim, and that his failure to report for 
the examination may result in his claim being denied.  
38 C.F.R. § 3.655(b) (1999).  The Court has indicated that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
desires help with his claim, he must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations and keeping VA apprised of his current 
whereabouts.  Id.  See also Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

The last VA treatment records from the Montgomery, Alabama, 
VA Medical Center (MC) in the claims folder are dated in 
December 1997.  Any later treatment records should also be 
associated with the record.  In addition, the August 1998 VA 
examiner noted that the veteran was currently being treated 
by a Dr. Chandler.  Dr. Chandler's treatment records should 
also be associated with the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of treatment or evaluation 
of his service-connected disabilities 
that has not already been made part of 
the record and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  The RO should in particular make 
an effort to obtain a copy of treatment 
records of Dr. Connie A. Chandler, 405-G 
James Street, Ozark, AL  36360, after any 
necessary authorization for release of 
such medical information is secured from 
the veteran.  Any records developed 
should be associated with the appellant's 
claims folder.

2.  The RO should contact the Montgomery, 
Alabama, VAMC and request that they 
provide copies of all treatment records 
pertaining to the veteran and developed 
between December 1997 and the present. 
Any records developed should be 
associated with the appellant's claims 
folder.

3.  After the aforementioned development 
has been completed, a VA examiner should 
identify the limitation of activity 
imposed by the veteran's service-
connected disabilities, viewed in 
relation to the medical history, 
considered from the point of view of the 
appellant working or seeking work, with a 
full description of the effects of 
disability upon the appellant's ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In particular, the examiner 
should fully assess the current nature 
and degree of severity of his service-
connected disabilities.  The claims 
folder and a copy of this remand should 
be made available and reviewed by the 
examiner.  All necessary tests should be 
conducted, including pulmonary function 
tests and diagnostic radiography such as 
x-rays, MRI, and CT scans that the 
examiner may deem necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the originating agency shall determine whether 
the appellant's claim may now be allowed.  If not, provide 
the appellant and his representative with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



